Citation Nr: 0208033	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  00-17 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from October 1954 to October 
1957.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 1998 and later RO rating decisions that denied 
service connection for a bilateral foot condition.


FINDINGS OF FACT

1.  By an unappealed October 1994 RO rating decision, service 
connection for a disorder of the feet was denied.

2.  Evidence received subsequent to the October 1994 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a bilateral foot condition.

3.  The bilateral foot condition in service was acute and 
transitory, and resolved without residual disability.

4.  The current bilateral foot condition, first demonstrated 
many years after service, is not related to an injury or 
disease of service, including the acute bilateral foot 
condition.


CONCLUSIONS OF LAW

1.  The unappealed October 1994 RO rating decision, denying 
service connection for a disorder of the feet, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  New and material evidence has been received to reopen the 
claim for service connection for a bilateral foot condition.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  A chronic bilateral foot condition, including tinea 
pedis, calcaneal spurs, and midfoot arthrosis, were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a bilateral foot 
condition, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of his foot problems, and to 
obtain an opinion as to the etiology of any current foot 
condition.  He and his representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  The veteran and his representative have been notified 
of the unavailability of the veteran's service medical 
records and the veteran and his representative has been given 
the opportunity to submit written argument.  In a letter 
dated in May 2001, the RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  A report of 
personal contact between the veteran and a VA representative 
in June 2001 notes that the veteran reported he had no 
additional evidence to submit with regard to his claim.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The October 1994 RO rating decision denied service connection 
for a disorder of the feet.  The veteran was notified of the 
decision and he did not appeal.  An unappealed decision is 
final with the exception that a claimant may later reopen the 
claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).  The question now presented is whether new 
and material evidence has been submitted since the unappealed 
October 1994 RO rating decision to permit reopening of the 
claim.  38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  For evidence to be deemed new, it must 
not be cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the evidence shows the presence 
of the claimed disability and links the claimed disability to 
an incident of service).  A determination by VA that 
information constitutes "new and material evidence" means 
that the new information is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in the late 1990's.

The evidence of record at the time of the October 1994 RO 
rating decision consisted of statements from the veteran to 
the effect that a disorder of the feet was incurred in 
service and correspondence from the National Personnel 
Records Center (NPRC) that the veteran's service medical 
records were not available because any such records may have 
been destroyed in a fire at that Center.  The evidence added 
to the record after October 1994 and in conjunction with the 
veteran's current claim includes a statement from a service 
comrade to the effect that the veteran was treated for 
problems with his feet while in service.  That evidence by 
itself indicates the presence of the claimed disability in 
service and is of such significance that it must be 
considered in order to fairly decide the claim for service 
connection for a bilateral foot condition.  Hence, it is new 
and material.  Hodge, 155 F. 3d 1356; 38 C.F.R. § 3.156 (a), 
effective prior to August 29, 2001.

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
bilateral foot condition is granted.  The Board will now 
consider entitlement to service connection for a bilateral 
foot condition on the merits, as did the RO.

The veteran had active service from October 1954 to October 
1957.  Statements from the veteran are to the effect that he 
had foot problems in basic training and while stationed in 
the Canal Zone.  His statements are to the effect that he was 
treated with shoe inserts, including specialized shoe inserts 
prepared by the Gorgas Hospital in the Canal Zone.  Attempts 
to obtain service medical records from the NPRC were 
unsuccessful as was an attempt to obtain any reports of his 
treatment at the Gorgas Hospital from the custodian of those 
records.

Service documents, morning reports, reveal that the veteran 
was listed as duty to sick while in service.  Those reports 
do not show the reasons for the listing as sick.

A private medical report shows that the veteran was 
hospitalized from March to April 1976.  It was noted that he 
was somewhat unsteady on his feet.  A foot disorder was not 
noted.

A VA document notes that the veteran had various medical 
problems.  Addison's disease was listed with a date of onset 
in 1972, and adult onset diabetes mellitus, obesity, and 
hypertriglyceridemia with a date of onset in 1991.

A private medical report dated in December 1990, notes that 
the veteran had complaints of occasional tenderness of the 
feet.  It was also noted that he had complaints of spasms in 
his legs.

VA medical reports of the veteran's treatment and evaluations 
in 1995 and 1996 show that he was seen for Type II diabetes 
mellitus.  VA reports of his treatment in 1999 and 2000 show 
the presence of diabetes mellitus and tinea pedis.

A letter from the veteran to his mother, written while he was 
in service, was received in July 2000.  That letter does not 
reveal the presence of any foot problems.

A letter from a service comrade of the veteran dated in 
October 2000 notes that the signatory was the veteran's 
Commanding Officer.  The signatory noted that the veteran was 
place on a C-3 physical profile for his feet while serving in 
the Canal Zone.

The veteran underwent a VA medical examination in October 
2000.  It was noted that the veteran had a history of 
diabetes mellitus and that X-rays of his feet revealed 
calcaneal spurs and midfoot arthrosis.  No other foot 
problems were found.

After consideration of all the evidence, the Board notes that 
service medical records are unavailable.  The veteran asserts 
that he was treated for foot problems in service and a 
service comrade supports his statements.  Under the 
circumstances, the Board finds that the evidence indicates 
the presence of foot problems in service.  The evidence, 
however, contains no medical findings to demonstrate the 
presence of a chronic foot condition until the 1990's, many 
years after the veteran's separation from service.  Nor does 
the medical evidence link the veteran's current foot problems 
to an incident of service, including disease or injury.  The 
veteran's lay statements, linking his current foot problems 
to his foot problems in service, is not competent evidence, 
because the record does not show that he is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(1)).

The Board finds that the overall evidence indicates that the 
veteran's bilateral foot condition in service was acute and 
transitory, and resolved without residual disability as there 
are no clinical findings to demonstrate the presence of a 
chronic foot condition until the 1990's, and there is no 
competent evidence linking his current bilateral foot 
conditions to an incident of service.  The preponderance of 
the evidence is against the claim for service connection for 
a bilateral foot condition, and the claim is denied.  Under 
the circumstances, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
bilateral foot condition is granted.

Service connection for a bilateral foot condition is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

